Mr. Chief Justice Craig delivered the opinion of the Court: This was an action on the case, brought by William Mavis in the circuit court of Sangamon county, against Emanuel Salzenstein and Charles Bois. The declaration contains three counts. In the first it is averred that plaintiff was the owner of certain native cattle in a certain township in Sangamon county; that defendants unlawfully and wrongfully brought into said county and State certain Texas and Cherokee cattle, and that said Texas and Cherokee cattle communicated to the native cattle a pestilence and disease while the native cattle were lawfully grazing and being in said county, of which disease the native cattle died. The second count differs from the first in averring that the defendants unlawfully and wrongfully owned Texas and Cherokee cattle in the said county of Sangamon ; while the third count avers that the defendants unlawfully and wrongfully were in possession of Texas and Cherokee cattle in the county of Sangamon, in the State of Illinois. To the declaration the general issue was pleaded, and on a trial of the issue before a jury, the plaintiff recovered a verdict and judgment, to reverse which this writ of error was sued out by defendants, by whom it is claimed that no cause of action is set out in either count of the declaration. The declaration was, doubtless, framed under the provisions of “An act to amend an act entitled ‘an act to prevent the importation of Texas or Cherokee cattle into the State of Illinois/ ” (Rev. Stat. 1874, page 141,) the first section of which declares: “ That it shall not be lawful for any person or persons, .railroad company or other corporation, or any association of persons, to bring into this State any Texas or Cherokee cattle, except between the first day of October and the first day of March following, of each year.” The second section provides: “ That it shall not be lawful for any person or persons, or railroad company or other corporation, or association of persons whatever, within this State, to own or have in possession or control any Texas or Cherokee cattle, at any time, which may have been brought into this State at any time except between the first day of October and the first day of March following, of each year.” In Yeazel v. Alexander, 58 Ill. 254, the validity and constitutionality of an act of the legislature, approved February 27, 1867, was considered, which act provided, that it should not be lawful for any one to bring into this State, or own or have in possession, any Texas or Cherokee cattle, and it was there held that the act was a mere exercise of the police power of the State, which has never been delegated to the Federal government, and which it is competent for the State to exercise. The two sections of the act under which the declaration in this case was drawn, do not differ in principle from the act of 1867, which was held to be constitutional by this court in the case of Yeazel v. Alexander; and were we not concluded by a higher authority, we would be inclined to adhere to the construction of the statute given by the court in that case. But the question whether a statute of a State violates the constitution of the United States, is one to be settled and determined by the Supreme Court of the United States, and however much a State court might feel disposed to differ from the view of the Federal court, the decision of the Federal court must control, and it is the duty of the State courts to conform to arid follow the decision of the Supreme Court of the United States on a question of that character. The only question, therefore, to be considered is, whether the Supreme Court of the United States has held the act in question to be in conflict with the Federal constitution. If it has, the judgment will have to be reversed. On the 23d day of January, 1872, the legislature of the State of Missouri passed an act, the first section of-which provided: “That no Texas, Mexican or Indian cattle shall be driven or otherwise conveyed into or remain in any county in this State between the first day of March and the first day of November, in each year, by any person or persons whatsoever. * * *■ Provided, that when such cattle shall come across the line of this State loaded upon a railroad car or steamboat, and shall pass through this State without being unloaded, such shall not be construed as prohibited by this act; but the railroad company or owners of a steamboat performing such transportation shall be responsible for all damages which may result from the disease called the Spanish or Texas fever, should the same occur along the line of such transportation.” The second section declares: “ If any person or persons shall bring into this State any Texas, Mexican or Indian cattle in violation of the first section of this act, he or she shall be liable in all cases for all damages sustained on account of disease communicated by said cattle.” An action having been brought in the State of Missouri against the Hannibal and St. Joseph Railroad Company for damages claimed to have been caused by a violation of the act, it was contended by the railroad company that the act was in conflict with sec. 8, art. 1, of the constitution of the United States, which declares that Congress shall have power to regulate commerce with foreign nations, and among the several States, and with the Indian tribes. The objection having been overruled in the State courts, the case was taken to the Supreme Court of the United States. It was there held, that the statute was more than a quarantine regulation and not a legitimate exercise of the police power of the State, and that the act was in conflict with the constitution of the United States, which has been heretofore cited. In the opinion it is said: “ While we unhesitatingly admit that a State may pass sanitary laws, and laws for the protection of life, liberty, health or property within its borders; while it may prevent persons and animals suffering under contagious or infectious diseases, or conviqts, etc., from entering the State; while, for the ■ purpose of self-protection, it may establish quarantine, and reasonable inspection laAvs, it may not interfere with transportation into or through the State, beyond Avhat is absolutely necessary for its self-protection. * * * The statute of Missouri is a plain intrusion upon the exclusive domain of Congress. It is not a quarantine law. It is not an inspection law. * * * Such a statute, we do not doubt, it is beyond the power of a State to enact. To hold otherwise would be to ignore one of the leading objects which the constitution of the United States Avas designed to secure. In coming to such a conclusion, we have not overlooked the decisions of very respectable courts in Illinois, wherq statutes similar to the one Ave have before us have been sustained. Yeazel v. Alexander, 58 Ill. 254. Regarding the statutes as mere police regulations, intended to protect domestic cattle against infectious disease, these courts have refused to inquire whether the prohibition did not extend beyond the danger to be apprehended, and Avhether, therefore, the statutes were not something more than exertions of police poAver. That inquiry, they have said, was for the legislature, and not for the courts. With this we can not concur. The police power of a State can not obstruct foreign commerce or inter-State commerce beyond the necessity for its exercise, and, under color of it, objects not within its scope can not be secured at the expense of the protection afforded by the Federal constitution.” Railway Company v. Husen, 5 Otto, 465. We have quoted quite liberally from the decision, so that it may be seen the decision is broad enough to include the statute of our State, as well as that of the State of Missouri. Indeed, the doctrine of the Yeazel ease, where our statute was involved and sustained, is expressly condemned in the decision. It is, however, contended by plaintiff, that the facts averred in the second and third count of the declaration distinguish this case from Hannibal and St. Joseph Railroad Co. v. Husen, in this: that these counts proceed on the theory that defendants owned or had in possession cattle-in this State, the ownership or possession whereof in this State was prohibited by our statute, while in the case cited the Missouri statute prohibited the transportation of cáttlé from another State through the State of Missouri. We can not, however, understand how the right to transport and bring into this State Texas cattle can be exercised, if the owning or possessing such cattle within the State is prohibited. The right to transport from another State into this State necessarily includes the right of possession and ownership in this State. If the latter is prohibited, the former right must fall with it. If the legislature has the constitutional right to declare that a person shall not possess or own a certain kind of property within the State which may be raised or produced in another State of the Union, it logically follows that all inter-State commerce in such property is both regulated by the legislature and also prohibited. We do not understand that the legislature can do, indirectly, that which the constitution of the United States prohibits to be done, directly. Such, however, would be the case if the theory of the plaintiff in this case was sanctioned. Under the decision cited, which must control this case, we perceive no tenable ground upon which the judgment can be sustained. It will, therefore, be reversed, and the cause remanded. Judgment reversed.